Order entered April 9, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00311-CV

                             BYRON CURTIS COOK, Appellant

                                                V.

               KEVIN KYSER AND CHRISTOPHER COWMAN, Appellees

                      On Appeal from the 417th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 417-03417-2018

                                            ORDER
       Before the Court is appellant’s April 8, 2019 unopposed motion for extension of time to

file brief. We GRANT the motion and ORDER the brief be filed no later than May 6, 2019.

Because this is an accelerated appeal, we caution appellant that further extension requests will be

disfavored.


                                                      /s/   ROBERT D. BURNS, III
                                                            CHIEF JUSTICE